In re United States General Agency; American Funding Services, Inc.; — Oth*1328er(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “D”, No. 338,758.
On the showing made, this Court sees no need to exercise its supervisory jurisdiction. The application for a stay of the proceedings is denied. Applicants are not estopped from seeking review of the constitutional challenges in the lower courts.
CALOGERO, C.J., would grant the writ.
LEMMON, J., concurs.
HALL, J., not on panel.